Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 27, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  133031(46)                                                                                                  Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ROLAND KAISER, Personal Representative of
  the Estate of MARION ROSE KAISER,
  Deceased,
                Plaintiff-Appellee,
                                                                    SC: 133031
  v                                                                 COA: 264600
Bay CC: 03-003800-NI
  JAMES ROBERT ALLEN, a/k/a JAMES
  KROTZER,
           Defendant-Appellant.

  _______________________________________
                 On order of the Chief Justice, the motion by plaintiff-appellee for extension
  of time for filing his brief is considered and it appearing the brief was filed on July 30,
  2007, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 27, 2007                     _________________________________________
                                                                               Clerk